The plaintiff Russell Boardman, a New York City firefighter, was injured while attempting to open a hole in the roof of a burning building. After swinging his axe several times he hit a steel beam that caused him to fracture his wrist. The plaintiffs alleged, inter alia, that the defendants violated General Municipal Law § 205-a.
The court properly granted the defendants’ respective motions for summary judgment dismissing the complaint on the ground that the plaintiffs’ personal injury suit was barred by the so-called "firefighter’s rule” (see, Zanghi v Niagara Frontier Transp. Commn., 85 NY2d 423; Cooper v City of New York, 81 NY2d 584, 588-589; Santangelo v State of New York, 71 NY2d 393, 396; Kenavan v City of New York, 70 NY2d 558, 566; Cot-*632tone v City of New York, 206 AD2d 345). The plaintiffs rely on Administrative Code of the City of New York § 27-4272, which requires that "[flighted matches, cigars, [or] cigarettes” must be deposited in a "metal or other non-combustible material provided for the reception thereof”. However, a violation of that section of the Code does not trigger the statutory exception to the fireman’s rule contained in General Municipal Law § 205-a. Even if the plaintiffs were able to establish that the defendants violated that section of the Code, such a violation does not create hazards additional to those that firefighters already face in their profession (see, Zanghi v Niagara Frontier Transp. Commn., 85 NY2d 423, supra; Kenavan v City of New York, 70 NY2d 558, supra). Miller, J. P., Pizzuto, Santucci and Hart, JJ., concur.